DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 4/28/2022 has been entered.  Claims 1-18 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY PANEL COMPRISING AT LEAST ONE BINDING ALIGNMENT BLOCK HAVING A THICKNESS GREATER THAN A THICKNESS OF EACH OF A PLURALITY OF BINDING PINS AND METHOD OF MANUFACTURING THE SAME"

In the Claims:
Claims 11-18 have been cancelled.

Authorization for this examiner’s amendment was given in a telephone interview with Chia Yun Chou (Reg. No. 75,756) on 5/10/2022.

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display panel of claim 1, in particular, a plurality of binding pins disposed on the first substrate, wherein an end of each of the binding pins extends to an edge of a binding side of the first substrate and is disposed on the non-display area of the first substrate; and at least one binding alignment block disposed on the non-display area of the first substrate, wherein a side of the at least one binding block is in a same plane as the binding side of the first substrate, and a thickness of the at least one binding alignment block is greater than a thickness of each of the binding pins; wherein one end of each binding pin in each binding pin group extends from the display area to the edge of the binding side, and the longer the extension distance of the binding pins in each binding pin group, the smaller the interval between the binding pins in each binding pin group.  The closest prior art of Uehara (U.S. 2010/0253900) discloses a display panel (10, Fig. 2), comprising: a first substrate (11, Fig. 2) comprising a display area (such as inner rectangular area of display panel 10, Fig. 2) and a non-display area (peripheral frame portion of display panel 10 including area of 20, Fig. 2) disposed around the display area; a plurality of binding pins (21, Fig. 2) disposed on the first substrate (11, Fig. 2), wherein an end of each of the binding pins (lower ends of 21, Fig. 2) extends to an edge of a binding side of the first substrate (side of 11 comprising 20, Fig. 2) and is disposed on the non-display area (peripheral frame portion of display panel 10 including area of 20, Fig. 2); and at least one binding alignment block (M1, Fig. 2) disposed on the non-display area (peripheral frame portion of display panel 10 including area of 20, Fig. 2), wherein a side of the at least one binding alignment block (bottom side of M1 on 11, Fig. 2) is in a same plane as the binding side of the first substrate (upper surface side of 11 comprising 20, Fig. 2), and a thickness of the at least one binding alignment block (horizontal thickness of M1, Fig. 2) is greater than a thickness of each of the binding pins (horizontal thickness of each of 21, Fig. 2).  However, Uehara fails to disclose all the combination of features including “wherein one end of each binding pin in each binding pin group extends from the display area to the edge of the binding side, and the longer the extension distance of the binding pins in each binding pin group, the smaller the interval between the binding pins in each binding pin group” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the display panel of Uehara to have all the combination of features as recited in the claim.  Therefore, claim 1 is allowed, as are its dependent claims 2-8. 
The prior art does not disclose the method of manufacturing a display panel of claim 9, in particular, forming a plurality of binding pins on the first substrate and forming at least one binding alignment block on the non-display area, wherein an end of each of the binding pins extends to an edge of a binding side of the first substrate and is disposed on the non-display area of the first substrate, a side of the at least one binding block is in a same plane as the binding side of the first substrate, and a thickness of the at least one binding alignment block is greater than a thickness of each of the binding pins; wherein one end of each binding pin in each binding pin group extends from the display area to the edge of the binding side, and the longer the extension distance of the binding pins in each binding pin group, the smaller the interval between the binding pins in each binding pin group.  The closest prior art of Uehara (U.S. 2010/0253900) discloses a method of manufacturing a display panel (10, Fig. 2), comprising: providing a first substrate (11, Fig. 2) comprising a display area (such as inner rectangular area of display panel 10, Fig. 2) and a non-display area (peripheral frame portion of display panel 10 including area of 20, Fig. 2) disposed around the display area; forming a plurality of binding pins (21, Fig. 2) on the first substrate (11, Fig. 2), wherein an end of each of the binding pins (lower ends of 21, Fig. 2) extends to an edge of a binding side of the first substrate (side of 11 comprising 20, Fig. 2) and is disposed on the non-display area (peripheral frame portion of display panel 10 including area of 20, Fig. 2), a side of the at least one binding alignment block (bottom side of M1 on 11, Fig. 2) is in a same plane as the binding side of the first substrate (upper surface side of 11 comprising 20, Fig. 2), and a thickness of the at least one binding alignment block (horizontal thickness of M1, Fig. 2) is greater than a thickness of each of the binding pins (horizontal thickness of each of 21, Fig. 2).  However, Uehara fails to disclose all the combination of features including “wherein one end of each binding pin in each binding pin group extends from the display area to the edge of the binding side, and the longer the extension distance of the binding pins in each binding pin group, the smaller the interval between the binding pins in each binding pin group” as recited in the claim.  Examiner notes that it would not have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention to modify the method of manufacturing a display panel of Uehara to have all the combination of features as recited in the claim.  Therefore, claim 9 is allowed, as is its dependent claim 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871